Motion for permission to appeal granted; motion otherwise denied. Memorandum: To the extent that the order of Supreme Court is not appealable as of right (see, CPLR 5701 [b] [1]), we grant the motion for permission to appeal (see, CPLR 5701 [c]). The stay obtained pursuant to CPLR 5519 (a) (1) stays only proceedings to enforce an order, and a trial is not a proceeding to enforce an order (see, Baker v Board of Educ., 152 AD2d 1014). That the order, as an incident to other relief, directs the parties to proceed to trial does not make the trial a proceeding to enforce the order. To the extent that Matter of Pickerell v Town of Huntingon (219 AD2d 24) holds otherwise, we decline to follow it. The motion to expedite the appeal is premature (see, 22 NYCRR 1000.10 [d]; 1000.13 [m]). Present—Pine, J. P., Law-ton, Hayes, Wisner and Boehm, JJ.